Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
	This is a reply to the request for Continued Examination (RCE) filed on 10/12/2022, in which Claim(s) 1-14 are presented for examination.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.

Response to Argument
Claim Rejections - 35 U.S.C. § 101:
Applicants’ arguments with respect to claim(s)1-14 have been fully considered and are persuasive.  The rejection of 35 USC §101 has been withdrawn in view of the amendment(s).

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s argues that Cook does not teaches “the first indicator not being part of the particular data item”. (See remark pp. 10-11)
The Examiner respectfully disagree. There is no support for this limitation. (See 112 1st new matter rejection). Also, there is no clear disclosure of what is “an indicator”. As such, The Examiner interpret it to be the pattern. The SSN is a pattern indicator that identifies the data to be SSN or not, but not the actual SSN in the data. (See Spertus for disclosure of PII pattern.)
Data collection are the entire data obtained, including NPI, PII, LII, etc.
A particular data item is all the PII (individually) within the data collection.
An indicator can be any specific data of PII, such as SSN (first indicator), DOB (second indicator)…
Detecting said particular data item within a proximity threshold associated with first indicator… since threshold is not defined in the claim. It is consider a match, so when the PII is defined based on pattern xxx-xx-xxx to be SSN, which indicates that the PII information is a SSN (particular element).

Applicant’s argues with respect to claim 3 and 10, that Cook does not teaches “a second indicator” and “updating…” features.
The Examiner respectfully disagrees. The second indicator can be any other PII such as DOB pattern. Regarding the updating feature. The limitation does not gets invoked as the claims reciting “additionally comprising at least one of:”… Therefore, only one limitation is need to invoked and not all limitations.

Applicant’s argues with respect to claim 4 and 11, that Cook does not teaches all the features of the claims.
The Examiner respectfully disagrees. Since the claims reciting “additionally comprising at least one of:”… Therefore, only one limitation is need to invoked and not all limitations.

Applicant’s arguments with respect to the rejection of claim(s) 1-14 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 8 reciting “the first indicator not being part of the particular data item”; however, there is no support for this limitation in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (Pub. No.: US 2015/0193638 A1) in view of Spertus et al. (Pub. No.: US 20170149793 A1; hereinafter Spertus).
Regarding claims 1 and 8, Cook discloses a method for automatically removing one or more data items comprising personally identifiable information from a collection of data items comprising clickstream data electronically communicated, the method comprising the actions of:
receiving a data collection of data items by a first software program (retrieving collected data from at least one data source based on the request, the data includes various about the consumer, NPI, PII, LII, etc., [Cook; ¶39, 44, 46-58; fig. 3-4 and associated texts]);
detecting, by said first software program, in said data collection a first indicator of said particular data item (detecting personally identifiable information (PII) associated with one or more consumers and particular type of data [Cook; ¶46-58; fig. 3-4 and associated texts]);
detecting, by said first software program, in said data collection said particular data item within a proximity threshold associated with said first indicator and said particular data item (determined that the retrieved PII is with a set parameters or variables, with respect to rules and policies [Cook; ¶27-28, 46-58; fig. 3-4 and associated texts]); 
removing, by said first software program, said particular data item from the data collection to form cleaned data collection (remove the PII from the data to produced filtered information [Cook; ¶46-58; fig. 3-4 and associated texts]); and
providing, by said first software program, said cleaned data collection (provide the filtered information to the requestor [Cook; ¶46-58; fig. 3-4 and associated texts]). Cook does not explicilty discloses the first indicator not being part of the particular data item; however, in a related and analogous art, Spertus teaches this feature.
In particular, Spertus teaches detecting of data patterns in data, in which the patterns (SSN) is an indicator that it is a SSN and not the actually SSN in the PII [Spertus; ¶30-33]; furthermore, determine if the data pattern is found to exceeds the privacy context threshold [Spertus; ¶25-29, 47-49]. It would have been obvious before the effective filing date of the claimed invention to modify Cook in view of Spertus with the motivation to better and more efficiently monitor data for new entries, determine whether the new entries contain sensitive information, and anonymize existing entries when new data fields containing sensitive information are identified.

Regarding claims 2 and 9, Cook discloses additionally comprising at least one of:
said method executed by the first software program for removing said particular data item from said collection of data items that is communicated by a second software program to a third software program before said data collection is sent by said second software program to said third software program; receiving said data collection by the first software program comprises receiving said data collection from said second software program; and providing, by said first software program, said cleaned data collection comprises providing said cleaned data collection to said second software program (the DMS is collecting data from various companies, in which each have their own software program [Cook; Fig. 1 and associated text]).

Regarding claims 3 and 10, Cook discloses additionally comprising at least one of:
executing all said actions of claim 1 by a first software program; communicating, by said first software program, to a fourth software program an identifier of said particular data item and at least one associated data item detected by said first software program within a predetermined proximity from said particular data item, said associated data item not being a particular data item, said associated data item not being an indicator; and receiving, by said first software program from said fourth software program at least one of: a second indicator associated with said particular data item within a particular proximity; a second particular data item associated with said indicator within a particular proximity; and an updated particular proximity associating said particular with an indicator within said updated particular proximity (the DMS is collecting data from various companies, the data includes PII, in which each company/system have their own software program [Cook; Fig. 1 and associated text]).

Regarding claims 4 and 11, Cook discloses additionally comprising at least one of:
said first software program maintaining a plurality of rules, wherein each rule comprises: a particular data item to be removed; an identifier of said particular data item; a first indicator; and a proximity threshold associated with said first indicator and said particular data item; and a fourth software program maintaining a plurality of rules, wherein each rule comprises: an identifier of said particular data item to be removed; a first indicator; and a proximity threshold associated with said first indicator and said particular data item (the DMS is collecting data from various companies, the data includes PII, in which each company/system have their own software program [Cook; Fig. 1 and associated text]).

Regarding claims 5 and 12, Cook discloses additionally comprising at least one of:
said first software program maintaining a plurality of rules, wherein each rule comprises at least one of: a value of said particular data item to be removed; and a regular expression describing at least said value of said particular data item to be removed; and communicating, by said first software program, to a fourth software program an identifier of said at least one of value and regular expression of said particular data item, and at least one associated data item detected by said first software program within a predetermined proximity from said particular data item, said associated data item not being at least one of: a particular data item detected by said rule, and an indicator for detecting said particular data item by said rule (the DMS is collecting data from various companies, the data includes PII, in which each company/system have their own software program, determined that the retrieved PII is with a set parameters or variables, with respect to rules and policies [Cook; ¶27-28, 46-58; fig. 1, 3-4 and associated texts]).

Regarding claims 6 and 13, Cook discloses additionally comprising:
a fourth software program maintaining a plurality of said associated data items received from said first software program, wherein each of said associated data items is associated with a respective identifier of said particular data item (detecting the PII associated with one or more consumers and particular type of data, determined that the retrieved PII is with a set parameters or variables, with respect to rules and policies [Cook; ¶27-28, 46-58; fig. 3-4 and associated texts]);
said fourth software program determining at least one of:
a new particular data item associated with said respective identifier and a proximity thresholds associated with said new particular data item associated with said respective identifier; and a new identifier associated with said particular data item and associated with a proximity thresholds associated with said new particular data item associated with said respective identifier (new data can be collected from different companies, such as health/credit card, etc., and can be associated with a user based on PII such as SSN or name, etc., [Cook; ¶27-28, 46-58; fig. 3-4 and associated texts]).

Regarding claims 7 and 14, Cook discloses wherein said associated data item is at least one of: 
a value of said data item; and a regular expression describing at least said value of said data item (the PII have different value and filtered is based on set rules [Cook; ¶27-28, 46-58; fig. 1, 3-4 and associated texts]).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432